Case 2:13-cr-20600-PDB-DRG ECF No. 309, PageID.4758 Filed 03/22/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                       CRIMINAL NO. 13-20600

 v.                                            HON. PAUL D. BORMAN

FARID FATA,

             Defendant.
                                       /

      MOTION AND ORDER TO SEAL EXHIBIT TO THE GOVERNMENT’S
         COMBINED RESPONSE AND BRIEF TO THE DEFENDANT’S
       SUPPLEMENTAL BRIEF TO MOTION FOR RECONSIDERATION
              OF MOTION FOR REDUCTION OF SENTENCE
                 PURSUANT TO 18 U.S.C. § 3582 (C)(1)(A)


        The United States of America, by its undersigned attorney, respectfully

requests that its Exhibit to the Government’s Combined Response and Brief to the

Defendant’s Supplemental Brief to Motion for Reconsideration of Motion for

Reduction of Sentence Pursuant to 18 U.S.C. 3582 § (C)(1)(A) be sealed until further

order of the Court.

        The government’s Exhibit 1 consists of Defendant’s updated 2021 medical

records from the Bureau of Prisons. These records contain personal identifying and

medical information of the Defendant, and they should be sealed to prevent public

disclosure of sensitive information.


                                           1
Case 2:13-cr-20600-PDB-DRG ECF No. 309, PageID.4759 Filed 03/22/21 Page 2 of 2




      WHEREFORE, the Government requests that the above Exhibit be sealed

until further order of the Court.

                                          Respectfully submitted,

                                          SAIMA S. MOHSIN
                                          Acting United States Attorney

                                    By: s/Sarah Resnick Cohen
                                        SARAH RESNICK COHEN
                                        Assistant U.S. Attorney
                                        211 W. Fort St., Ste. 2001
                                        Detroit, Michigan 48226
                                        Phone: (313) 226-9637
                                        E-mail: sarah.cohen@usdoj.gov
                                        Mich. Bar No.: P51968

Dated: March 22, 2021


IT IS SO ORDERED.
                                          s/Paul D. Borman
                                          HON. PAUL D. BORMAN
                                          United States District Judge

Entered: March 22, 2021




                                      2
